DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 7, the claim requires a density “greater than about 0.1 grams”. The scope of the claim is unclear because the parameters have not been positively defined. It is unclear if applicant intends to have a density greater than 0.1 grams or greater than about an approximate value. 
Correction and/or clarification are required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-10 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miao et al. (US 2015/0313766).
With reference to claim 1, Miao et al. (hereinafter “Miao”) discloses an absorbent article (100-1200) characterized by comprising: 
a. a longitudinal direction, a transverse direction, and a depth direction (figure 1);
b. a topsheet layer (106) and a backsheet layer (130); and 
c. an absorbent system positioned between the topsheet layer and the backsheet layer, the absorbent system comprising: 
i. a fluid intake layer (108) positioned below the topsheet layer (106) in the depth direction of the absorbent article (figure 12); 

iii. a distribution layer positioned below the absorbent core in the depth direction of the absorbent article and capable of distributing fluid in at least the longitudinal direction of the absorbent article [0059]; 
wherein the fluid intake layer (108) defines a fluid intake layer opening (162) having a first longitudinal length and a first transverse width (figure 12) and the absorbent [0060] core (116) defines an absorbent core opening (150) having a second longitudinal length and a second transverse width wherein the second longitudinal length and the second transverse width of the absorbent core opening is smaller than the first longitudinal length and first transverse width of the fluid intake layer opening as set forth in [0060] where it is disclosed that the opening 150 lies within and is generally surrounded or framed by the area created by any openings in either layer 106 or 108 of the multi-layered topsheet.
Miao also provides a spatial gap between the topsheet layer and the distribution layer as set forth in [0059] and as shown in figure 12 where it is disclosed that the distribution layer may be disposed between the second topsheet layer and the baffle along with additional multi-layered topsheet layers, additional absorbent core layers, fluid intake layers, transfer layer and/or surge layers.  As shown in figure 12, any layer disposed the second topsheet layer and the baffle would be separated from the topsheet layer by at least one layer (i.e., the second topsheet layer), thereby creating a spatial gap as claimed.

As to claim 6, Miao discloses an absorbent article wherein the distribution layer comprises a hydrophilic material as set forth in [0094].
Regarding claim 7, Miao discloses an absorbent article wherein the distribution layer has a density greater than about 0.1 grams as set forth in [0128] through the incorporation of Datta et al. (US 4,892,534).
Datta et al. (hereinafter “Datta”) provides a nonwoven web (12) overlapping upon itself on a surface opposite of a bodyside surface (col. 3, lines 20-28) where the web serves to rapidly distribute menstrual fluid (col. 3, line 65 to col. 4, line 1) wherein the web has a density if greater and 0.1 grams as set forth in col. 10, lines 16-22.
With respect to claim 8, Miao discloses an absorbent article wherein the distribution layer has a basis weight from about 10 gsm to about 300 gsm as set forth in [0092].
With reference to claims 9 and 10, Miao discloses an absorbent article wherein the distribution layer has a longitudinal length from about 80 mm to about 190 mm as set forth in [0060] where Miao discloses that layer (116) may be a fluid distribution layer and in [0107] where Miao discloses the longitudinal and transverse width of layer (116) which meet the limitations as claimed. 

As to claims 14 and 15, Miao discloses an absorbent article further comprising a shield layer in the form of an aperture film material as set forth in [0067]. 
Regarding claim 16, Miao discloses an absorbent article further comprising a surge layer as set forth in [0059]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0313766) and further in view of Ferrer (US 2015/0182387).
With respect to claim 2, Miao teaches the invention substantially as claimed.
 The difference between Miao and claim 2 is the provision that the distribution layer is a hydroentangled web. 
Ferrer et al. (hereinafter “Ferrer”) teaches an analogous absorbent article that includes a distribution layer positioned intermediate the backsheet and the absorbent core [0087] where the distribution layer is composed of a hydroentangled web as set forth in [0091].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the distribution layer of Miao with a hydroentangled web as taught 
Kirby et al. (hereinafter “Kirby”) explicitly recites the benefit of hydroentangled fibers improving integrity as set forth in [0068] and [0170].
With reference to claim 3, see the rejection of claim 2.
The difference between Miao and claim 3 is the provision that the hydroentangled web includes a spunbond material and a pulp material.
Ferrer teaches an analogous absorbent article that includes a distribution layer positioned intermediate the backsheet and the absorbent core [0087] where the distribution layer is composed of a hydroentangled web [0091] wherein the structure may include a spunbond material [0091] and pulp [0089].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the distribution layer of Miao with a hydroentangled web as taught by Ferrer because the inclusion of a hydroentangled web is well known in the art to improve the integrity of the structure as taught by Ferrer through the incorporation [0409] of Kirby et al. (US 2014/0121621) in [0084].
Kirby explicitly recites the benefit of hydroentangled fibers improving integrity as set forth in [0068] and [0170].
s 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0313766).
With respect to claims 11-12, Miao teaches the invention substantially as claimed as set forth in the rejection of claim 1.
 The difference between Miao and claims 11-12 is the explicit recitation that the fluid intake layer opening has a longitudinal length from about 15 mm to about 150 mm and in the transverse width from about 10 mm to about 80 mm. 
While Miao does not explicitly recite the longitudinal length and transverse width with respect to the opening in the fluid intake layer (108), Miao does recite the longitudinal length and transverse width with respect to opening (148) which falls within the claimed range as set forth in [0078].
 It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the fluid intake layer with an opening having a longitudinal length and transverse width within the claimed range because Miao discloses that the fluid intake layer opening (108) can be cut into any suitable size and shape based on the need of the particular absorbent article in which it is being used and may same overall dimensions as the first topsheet layer (106) as set forth in [0094].  First topsheet layer (106) includes opening (148) that has a length in the longitudinal (x) direction that is from about 50 mm to about 300 mm and a width in the transverse (y) direction at its widest point that is from about 20 mm to about 100 mm as set forth in [0078].
 permit the article to conform to the wearer's body by creating a means by which the article can bend and also to provide a visual cue as to the proper placement of the absorbent article as set forth in [0054].
With respect to claim 13, Miao teaches the invention substantially as claimed as set forth in the rejection of claim 1.
 The difference between Miao and claim 13 is the provision that the spatial gap is from about 1 mm to about 8 mm. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the desired spatial gap height because Miao discloses that any number of additional layers may be provided within the article as set forth in [0059-0060] in an effort to create the desired article which will comfortably conform to the wearer while resisting compression and preventing leakage as taught in [0004].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 10,667,960) is directed to an absorbent article including a fluid intake layer opening and an absorbent core opening defining an aligned annular opening

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781